EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Dustin Howell on 8/04/2022.

The application has been amended as follows: 
TO THE CLAIMS:
The amendments below are to the claims filed 7/27/2022.
In claim 8 line 2, replace “have first and second faces” with --also have second faces--.

In claim 19 lines 14-15, replace “a first face of the second electrical conductor” with --the first face of the second electrical conductor--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, discloses, suggests or renders obvious the claimed optoelectronic device comprising: a substrate having a first and a second substantially planar face; a series of grooves in the first substantially planar face; and a first and a second electrical conductor on the second substantially planar face; wherein the optoelectronic device further comprises a first outer electrical conductor and the first outer electrical conductor is spaced from the first and second electrical conductors by either a layer of capacitor material or by a layer of supercapacitor material in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726